 

 

EXHIBIT 10

 

[BLS Letterhead]

 

April 16, 2013

 

Mr. José Ramón González

Senior Executive Vice President

Banking and Corporate Development

Oriental Bank and Trust

P.O. Box 195115

San Juan, Puerto Rico 00919-5115

 

 

Mr. González:

 

Bayview Loan Servicing, LLC (“Bayview”) is in receipt of the letters dated
January 29, 2013 and February 22, 2013 from Oriental Bank and Trust (“Oriental”)
regarding the termination of the Omnibus Asset Servicing Agreement, including
the Appendix to Omnibus Servicing Agreement for Single Family, Multifamily and
Commercial Mortgage Loans (“Mortgage Appendix”) and Appendix to Omnibus
Servicing Agreement for Commercial Construction Loans (“Construction Appendix”),
each dated June 9, 2010, as amended by the Amendment to Asset Servicing
Agreement dated as of January 18, 2011 (collectively the “Agreement”). 
Capitalized terms used and not otherwise defined herein have the meanings
provided in the Agreement.

 

This letter (“Letter Agreement”) is intended to document the mutual agreements
of Oriental and Bayview regarding certain matters related to the termination of
the Agreement and transfer of servicing of the Assets. Specifically, Oriental
and Bayview agree:

 


·         THE EFFECTIVE TERMINATION DATE OF THE AGREEMENT SHALL BE MAY 31, 2013
(“TERMINATION DATE”).  THE SERVICING FEE PROVIDED IN THE AGREEMENT SHALL
CONTINUE TO APPLY FOR ITS REMAINING TERM UNTIL SUCH TERMINATION DATE.

 


·         BAYVIEW SHALL CONTINUE TO MAINTAIN AND CONTROL THE SERVICING RESERVE
ACCOUNT AS PROVIDED IN THE MORTGAGE APPENDIX FOR A PERIOD OF TWO (2) MONTHS
FOLLOWING THE TERMINATION DATE, AND SHALL BE PERMITTED TO WITHDRAW FUNDS FROM
SUCH SERVICING RESERVE ACCOUNT FOR THE PAYMENT OR REIMBURSEMENT OF (I) SERVICING
ADVANCES, INCLUDING SERVICING ADVANCES ARISING PRIOR TO THE TERMINATION DATE BUT
BILLED OR OTHERWISE DUE AFTER THE TERMINATION DATE, (II) COSTS AND EXPENSES IN
THE NATURE OF SERVICING ADVANCES ARISING AFTER THE TERMINATION DATE, PROVIDED
THAT BAYVIEW SHALL NOT BE OBLIGATED TO MAKE SERVICING ADVANCES AFTER THE
TERMINATION DATE, (III) OTHER COSTS AND EXPENSES SUBJECT TO REIMBURSEMENT TO
BAYVIEW AS PROVIDED IN THE AGREEMENT, INCLUDING TRAVEL AND LODGING EXPENSES OF
BAYVIEW PERSONNEL REQUESTED BY ORIENTAL TO PARTICIPATE IN OR ATTEND TRIALS,
HEARINGS, DEPOSITIONS, OR OTHER LITIGATION ACTIVITIES OR PREPARATIONS ASSOCIATED
WITH THE SERVICING OF THE ASSETS OR (IV) OTHER AMOUNTS PERMITTED TO BE WITHDRAWN
FROM THE SERVICING RESERVE ACCOUNT IN ACCORDANCE WITH THE AGREEMENT.  AS OF THE
TERMINATION DATE, THE SERVICING ADVANCE ACCOUNT SHALL HOLD $300,000.  ANY EXCESS
IN FUNDS ABOVE SUCH

 

 

--------------------------------------------------------------------------------

 

 

 


AMOUNT SHALL BE DELIVERED TO ORIENTAL AND ANY SHORTAGE IN FUNDS BELOW SUCH
AMOUNT SHALL BE FUNDED BY ORIENTAL, ON OR BEFORE THE TERMINATION DATE.  BAYVIEW
SHALL DELIVER TO ORIENTAL THE FUNDS REMAINING IN THE SERVICING RESERVE ACCOUNT
AT THE END OF THE PERIOD PROVIDED ABOVE.  TO THE EXTENT THE SERVICING RESERVE
ACCOUNT IS NOT SUFFICIENT TO REIMBURSE BAYVIEW THE AMOUNTS DUE AS PROVIDED
ABOVE, ORIENTAL SHALL REIMBURSE BAYVIEW FOR SUCH DEFICIENCIES WITHIN TEN (10)
BUSINESS DAYS FOLLOWING RECEIPT OF AN INVOICE THEREFOR.


 


·         THE CALCULATION OF THE TERMINATION FEES PURSUANT TO THE MORTGAGE
APPENDIX AND CONSTRUCTION APPENDIX SHALL BE BASED ON THE SERVICING FEES FOR THE
MONTHS OF NOVEMBER AND DECEMBER OF 2012, AND JANUARY, FEBRUARY, MARCH AND APRIL
OF 2013, AND OTHERWISE CALCULATED IN ACCORDANCE WITH THE MORTGAGE APPENDIX AND
CONSTRUCTION APPENDIX.  THE AGGREGATE SERVICING FEES FOR NOVEMBER 2012 THROUGH
MARCH 2013 ARE $3,134,792, AND THE SERVICING FEES FOR APRIL OF 2013 SHALL BE
DETERMINED BY BAYVIEW AFTER THE DATE OF THIS LETTER AGREEMENT, AND BAYVIEW SHALL
PROVIDE ORIENTAL WITH NOTICE OF SUCH AMOUNTS PROMPTLY AFTER DETERMINED.  THE
TERMINATION FEE SHALL BE PAID BY ORIENTAL AS FOLLOWS:  (I) THE PORTION OF THE
TERMINATION FEE BASED UPON THE SERVICING FEES FOR THE MONTHS OF NOVEMBER AND
DECEMBER OF 2012 AND JANUARY, FEBRUARY AND  MARCH OF 2013 SHALL BE DUE AND
PAYABLE BY ORIENTAL ON OR BEFORE MAY 15, 2013, AND PAYMENT THEREOF SHALL BE
CONDITION TO BAYVIEW’S TERMINATION AND TRANSFER RELATED OBLIGATIONS IN THE
AGREEMENT, AND (II) THE BALANCE OF THE TERMINATION FEE SHALL BE NETTED AND
RETAINED BY BAYVIEW FROM THE FUNDS CONTAINED IN THE CUSTODIAL ACCOUNT, THE
REMAINDER OF WHICH, LESS ADDITIONAL WITHDRAWALS AND OFFSETS THEREFROM AS
PERMITTED BY THE AGREEMENT, SHALL BE REMITTED TO ORIENTAL ON OR BEFORE JUNE 18,
2013.


 


·         BAYVIEW SHALL CONTINUE TO PROVIDE ORIENTAL WITH ACCESS TO THE
PAPERVISION SYSTEM FOR VIEWING ASSET DOCUMENTS RELATED TO MULTIFAMILY MORTGAGE
LOANS, COMMERCIAL MORTGAGE LOANS, COMMERCIAL CONSTRUCTION LOANS AND ACQUIRED
COLLATERAL THROUGH OCTOBER 31, 2013.  ORIENTAL SHALL PAY BAYVIEW $7,500 PER
MONTH FOR SUCH ACCESS, WHICH SHALL BE DUE IN ADVANCE ON THE FIRST DAY OF EACH
MONTH DURING SUCH PERIOD.  THIS PAYMENT SHALL PERMIT ACCESS BY NO MORE THAN 25
USERS, AND ORIENTAL WILL PAY AN ADDITIONAL $500 PER MONTH FOR EACH ADDITIONAL
USER REQUESTED BY ORIENTAL.  THE PAPERVISION SYSTEM WILL OTHERWISE BE PROVIDED
IN THE SAME MANNER AND SUBJECT TO THE SAME CONDITIONS AS PROVIDED PRIOR TO THE
TERMINATION DATE.


 


·         TO THE EXTENT ANY INVOICES ARE RECEIVED BY BAYVIEW FROM CARRIÓN,
LAFFITTE & CASELLAS, INC. ON OR FOLLOWING MAY 1, 2013 FOR SERVICES RENDERED WITH
RESPECT TO THE ASSETS, SUCH INVOICES SHALL BE FORWARDED TO ORIENTAL FOR DIRECT
PAYMENT BY ORIENTAL.


 


IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS LETTER AGREEMENT AND THE
AGREEMENT, THIS LETTER AGREEMENT SHALL GOVERN.  ANY OTHER TERMS OF THE AGREEMENT
NOT IN CONFLICT WITH THIS LETTER AGREEMENT, INCLUDING TERMS REGARDING THE
TERMINATION OF THE AGREEMENT AND TRANSFER OF THE SERVICING OF THE ASSETS, SHALL
REMAIN IN FULL FORCE AND EFFECT.

 

This Letter Agreement, and any provisions of the Agreement which under the terms
of the Agreement survive termination, shall survive the Termination Date.

 

No amendments, modifications or supplements of this Letter Agreement shall be
binding unless executed in writing by Bayview and Oriental.  This Letter
Agreement is solely for the benefit of the parties hereto and no provision of
this Letter Agreement shall be deemed to confer on any Person, other than
Bayview and Oriental, any rights, obligations, remedies or liabilities.

 

 

 

--------------------------------------------------------------------------------

 

 

 

This Letter Agreement may be executed simultaneously in any number of
counterparts.  Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Letter Agreement in Portable
Document Format (PDF) or other electronically imaged form, or by facsimile
transmission, shall be effective as delivery of a manually executed original
counterpart of this Letter Agreement.

 

 

 

--------------------------------------------------------------------------------

 

 

 

If the foregoing correctly reflects the understanding and agreement between us,
please execute in the appropriate space below, and return the original to the
undersigned, retaining a copy for your records. 

 

Yours truly,

 

Bayview Loan Servicing, LLC

 

By:       _/s/    Richard O’ Brien__________________ 

             Richard O’Brien

             President

 

Accepted and agreed to

as of April ____, 2013:

 

Oriental Bank and Trust

 

By:       ____________________________

Name:  ____________________________

Title:    ____________________________

 

  

 

 

 

--------------------------------------------------------------------------------

 